PER CURIAM
Husband appeals a dissolution judgment, assigning error to (1) the exclusion of certain evidence that, in husband's view, was relevant to show his earning capacity and (2) the award of spousal support. A detailed recitation of the facts would not benefit the bench, bar, or public. Having reviewed the record before the trial court, we conclude that the exclusion of the evidence was not erroneous but that, if it was, any error was harmless. We conclude further that the factual findings underpinning the spousal support award are supported by evidence, and that the court did not legally err or otherwise abuse its discretion in ordering spousal support.
Affirmed.